DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations - 35 U.S.C. 112(f) 
Note that the 35 U.S.C. 112(f) interpretations from the Non-Final Rejection dated Sept. 07, 2021 are maintained for the claims in this application.
Double Patenting
The Examiner withdraws the double patenting rejections with respect to U.S. Application Nos. 16/860,050 and 15/951,167, because the Terminal Disclaimer filed Dec. 27, 2021 lists these applications, and the Terminal Disclaimer is approved.
The Examiner also withdraws the provisional double patenting rejection over U.S. Application No. 16/900,869 (the ’869 application).  If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date, compared to the reference application, the rejection should be withdrawn in the application having the earliest effective U.S. filing date, and a notice of allowance should be generated.  See MPEP 804(I)(B)(1)(b)(i).
Here, the Applicant has failed to overcome the provision nonstatutory double patenting rejection over the ’869 application, because this Application is not listed in the Terminal Disclaimer and the Applicant has not persuasively argued that the instant claims are patentably distinct from the claims in the ’869 application.
But instant application is subject to an earlier effective U.S. filing date than the ’869 application.  Specifically, instant application has the effective U.S. filing date of Apr. 
While the ’869 application claims priority to Provisional Application No. 62/48,988, it does not receive the priority date of this application.  This is because, for instance, independent claim 12 of the ’869 application describes a method of operating a skid mounted petroleum separation device, where the device comprises a separator and the separator comprises an inlet diverter, sand weir and oil weir.  Provisional Application No. 62/48,988 fails to describe a separator comprising an inlet diverter, sand weir and oil weir.  
Therefore, because instant application has an earlier effective filing date compared to the ’869 application, and the provisional nonstatutory double patenting rejection over the ’869 application is the only rejection remaining in this case, the provisional nonstatutory double patenting rejection is withdrawn.  See MPEP 804(I)(B)(1)(b)(i).
Allowable Subject Matter
Claims 1–18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over Cobb, US 4,779,677 (“Cobb”).  
Claim 1 discloses a method of providing a portable oil production alignment modular system.  The method comprises the steps of providing a first skid module and a second skid module.  The skid modules are separable from each other.  The first or second skid module comprises a first alignment fork member.  The other skid module 
The method comprises aligning the first skid module with the second skid module, and mating the alignment beam fork member to the alignment beam receiving member.  Concurrently, the first piping manifold mating flange is mated with the second piping manifold mating flange.
Cobb discloses a method for providing a transportable fluid processing system 30 (corresponding to the “portable oil production alignment modular system”).  Cobb Fig. 1, col. 10, ll. 7–68.  The method comprises providing a first skid section 38 (the “first skid module”) and a third skid section 42 (the “second skid module”).  Id.  The first and third skid sections 38, 42 are separable from each other.  Id.  The first skid section 38 comprises a female connector 168 (the “first alignment fork member”), and the third skid section 42 comprises a male connector 152 (the “first alignment beam receiving member”).  Id. at Figs. 7, 10, col. 6, ll. 30–44.  The first skid module 38 comprises an inlet pipe 234 with a flange that connects to pipe 346.  Id. at Fig. 21, col. 10, ll. 58–68.  This flange corresponds to the “first piping manifold mating flange.”  The third skid module 42 comprises an outlet pipe 334 with a flange that connects to pipe 346.  Id.  This pipe corresponds to the “second piping manifold mating flange.”
When the system 30 is to be transported to a petroleum well site, the first and third skid modules 38, 42 are aligned with one another, and the male connector 152 mates with the female connector 168.  Cobb col. 10, ll. 7–20.  The system 30 is then Id.  This transport configuration is seen in Figs. 1–3.  Id. 
However, Cobb differs from claim 1, because once the system 30 has been deployed to its desired location, the male and female connectors 152, 168 are separated from each other.  Cobb col. 10, ll. 20–28.  Then the flange of the inlet pipe 234 is mated to the flange of the outlet pipe 334 via pipe 346.  Id. at Fig. 21, col. 10, ll. 58–68.  This is deployment configuration is seen in Fig. 21.  Id.
Therefore, Cobb fails to teach the step of mating the male and female connectors 152, 168 while concurrently mating the flange of the inlet pipe 234 with the flange of the outlet pipe 334, as required by the claim.  Rather, the male and female connectors 152, 168 are disconnected from each other when the flange of inlet pipe 234 is mated with the flange of outlet pipe 33.
Claims 2–18 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776